FILED
                                                                                         SEP 1§ 2011
                            UNITED STATES DISTRICT COURT                        cC/erk, u.s. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                         ourts for the District of Columbia



VERONICA HARRIS,                               )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )       Civil Action No.    i1
                                               )
U.S. MILITARY, et a!.,                         )
                                               )
                       Defendants.             )


                                    MEMORANDUM OPINION

        This matter comes before the court on review of plaintiff s application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

        The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the



                                                   1




                                                                                                                      3
doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       Plaintiff alleges that she has been "threaten[ed] and assau1t[ed] by P.G. Police office[rs,] .

. . hazed by U.S. State Military," and subjected to tear gas coming "through air vents when

staying at [her] grandmother['s] house." Compl. at 1. She neither states a claim showing her

entitlement to relief nor demands any particular relief. As drafted, the complaint fails to give fair

notice to the defendants of the claims asserted against them. The complaint fails to comply with

Rule 8(a), and, therefore, it will be dismissed.

       An Order consistent with this Memorandum Opinion is issued separately.




                                                   2